COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Senior Judge Duff
Argued at Alexandria, Virginia


DAWN L. HOYLE
                                               OPINION BY
v.   Record No. 1799-96-4              JUDGE JAMES W. BENTON, JR.
                                             APRIL 15, 1997
VIRGINIA EMPLOYMENT COMMISSION,
 MARVIN RUNYON, POSTMASTER GENERAL,
 UNITED STATES POSTAL SERVICE AND
 UNITED STATES OF AMERICA

          FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                Barnard F. Jennings, Judge Designate

           Karl F. Weickhardt for appellant.

           Paul S. Stahl, Assistant Attorney General
           (James S. Gilmore, III, Attorney General;
           Lisa J. Rowley, Assistant Attorney General;
           William B. Neel, Special Assistant United
           States Attorney, on brief), for appellees.



      The Virginia Employment Commission ruled that Dawn L. Hoyle

was qualified for unemployment benefits following her discharge

from employment by the United States Postal Service.     Upon a

petition for judicial review of that decision, the circuit judge

remanded the case to the commission for the taking of additional

evidence and reconsideration of its decision.     Hoyle contends on

this appeal (1) that the circuit judge lacked jurisdiction to

remand the case to the commission, and (2) that the evidence in

the record supports the commission's finding that she was not

discharged for misconduct connected with her work.    For the

reasons that follow, we dismiss the appeal.
                                  I.

     Hoyle was a letter carrier for the Postal Service in the

Northern Virginia area between 1986 and 1994.   She filed for

unemployment compensation following her termination from her

position.   After a deputy of the commission awarded Hoyle

unemployment benefits, the Postal Service appealed.

     At an evidentiary hearing before an appeals examiner, the

evidence indicated that in 1987 Hoyle incurred an injury while

working with the Postal Service and filed a claim for workers'

compensation.   The Federal Office of Workers' Compensation

Programs (OWCP) accepted Hoyle's claim.   Hoyle was required to

notify OWCP in the event she returned to her former job or

obtained other employment.   She was also required to report any

wages earned while she received workers' compensation benefits,

including "wages in kind."
     Hoyle returned to her employment with the Postal Service in

November, 1993.   Although Hoyle informed OWCP of her return to

work, she did not report that she had received income during the

time she received workers' compensation benefits.   After

receiving information from an informant that Hoyle worked when

she was receiving workers' compensation benefits, the Postal

Service began an investigation.

     Postal inspectors discovered that indeed Hoyle had earned

money cleaning houses and caring for pets.   The postal inspectors

also learned that Hoyle had filed an application for a mortgage




                               - 2 -
loan.    Copies of her tax returns for 1988 and 1989, which were

attached to the loan application, indicated that Hoyle was

self-employed as a dog groomer and earned approximately $2,000

per month.    A Postal Service representative testified that Hoyle

was the subject of a criminal complaint for filing false loan

documents and that he was unable to answer certain questions

because doing so would jeopardize the criminal investigation.

        The notice of Hoyle's termination from the Postal Service

stated that she had been terminated for "improper

conduct/misrepresentation of facts and intentionally failing to

report employment and earnings in a compensation claim as

required."    Hoyle testified, however, that she had not been

employed as a dog groomer.    She also testified that her true tax

returns reflected income only from the rental of rooms in her

home in 1988 and 1989.
        After the evidentiary hearing, the appeals examiner found

that Hoyle was disqualified for benefits because she was

discharged for misconduct connected with work.    The appeals

examiner reversed the deputy's decision.    Hoyle appealed to the

commission from the appeals examiner's decision.

        The commission ruled that Hoyle was qualified for

unemployment compensation.    In its decision, the commission found

that Hoyle had only earned $1,000 for cleaning houses and that

although she "received a small amount of remuneration" for

keeping pets, she "actually netted nothing."    The commission also




                                 - 3 -
found that Hoyle's true tax returns for 1988 and 1989 showed she

had not received $2,000 a month for grooming dogs.   The

commission further found that no criminal investigation was

ongoing.

     The Postal Service filed a petition for review in the

circuit court.   In its petition, the Postal Service alleged, in

part, that the commission's decision was contrary to the law and

the facts and that Hoyle had pleaded guilty in the criminal

prosecution that resulted from the postal inspector's

investigation.   In an affidavit attached to the petition, a

postal inspector averred that a criminal investigation had

occurred, that Hoyle pleaded guilty to filing false statements in

violation of federal law, and that Hoyle had signed a plea

agreement acknowledging that she made false statements.    Based

upon the pleadings, the record of the commission, and the

argument of counsel, the trial judge remanded the proceeding to

the commission and directed the commission to conduct a complete

hearing, receive additional evidence, and render a further

decision.   Hoyle appealed from that order.
                                II.

     This Court has appellate jurisdiction over "[a]ny final

decision of a circuit court on appeal from a decision of an

administrative agency."   Code § 17-116.05(1).   A final decision

is one "'which disposes of the whole subject, gives all the

relief that is contemplated and leaves nothing to be done by the




                               - 4 -
court.'"    Southwest Va. Hosps. v. Lipps, 193 Va. 191, 193, 68
S.E.2d 82, 83 (1951) (citation omitted).

     When the trial judge remanded the case to the commission,

the trial judge "did not resolve any factual or legal issues

concerning the merits of the case[]."       Canova Elec. Contracting

Inc. v. LMI Ins. Co., 22 Va. App. 595, 600, 471 S.E.2d 827, 830

(1996).    The remand order was an interlocutory ruling that

required further action.   "The mere possibility that [the remand

order] . . . may affect the final decision in the trial does not

necessitate an immediate appeal."       Pinkard v. Pinkard, 12 Va.

App. 848, 853, 407 S.E.2d 339, 342 (1991), see also Webb v. Webb,

13 Va. App. 681, 414 S.E.2d 612 (1992).

     Furthermore, even if the trial judge's remand was an

appealable order, we find no merit to Hoyle's argument that the

trial judge lacked jurisdiction to remand the case to the

commission for further proceedings.
               Code § [60.2-625] does not expressly
          empower a reviewing court to remand a cause
          to the Commission. But, absent a specific
          mandate to the contrary, a statutory grant of
          appellate jurisdiction necessarily implies
          such a power. "It is familiar appellate
          practice to remand causes for further
          proceedings without deciding the merits,
          where justice demands that course in order
          that some defect in the record may be
          supplied. Such a remand may be made to
          permit further evidence to be taken or
          additional findings to be made upon essential
          points."

Jones v. Willard, 224 Va. 602, 606-07, 299 S.E.2d 504, 507-08

(1983) (citation omitted).



                                - 5 -
Accordingly, we dismiss the appeal without prejudice.

                                             Dismissed.




                         - 6 -